     Case 2:17-cv-01247-JAM-KJN Document 77 Filed 09/21/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    EDWARD GOMEZ,                                      No. 2: 17-cv-1247 JAM KJN P
11                       Plaintiff,
12            v.
13    CDCR, et al.,
14                       Defendants.
15

16   EDWARD GOMEZ,

17                          Plaintiff,                      No. 2: 17-cv-2407 MCE CKD P

18   v.

19   ACHARYA, et al.,

20                          Defendants                      ORDER

21   _____________________________________/

22

23          IT IS HEREBY ORDERED that within twenty-one days of the date of this order, defense

24   counsel in both actions listed above (after consulting with plaintiff) shall separately notify the

25   court in the instant action whether they believe a settlement conference involving both actions

26   would be beneficial.

27
     Dated: September 21, 2020
28
                                                        1
